12-3243-pr
Umali v. Heath


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                              CORRECTED SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
5th day of November, two thousand thirteen.

Present:
         ROBERT A. KATZMANN,
                     Chief Judge,
         AMALYA L. KEARSE,
         RICHARD C. WESLEY,
                     Circuit Judges.
________________________________________________

ISAIAS UMALI,

             Petitioner-Appellant,

                    v.                                          No.12-3243-pr

PHILIP HEATH, Superintendent, Sing Sing Correctional Facility, ANDREW CUOMO,
Attorney General for the State of New York,

         Respondents-Appellees.
________________________________________________

For Petitioner-Appellant:                ALAN S. LEWIS (Michael Shapiro, Karen E. Meara, and
                                         Chloé D. Coravos, on the brief), Carter Ledyard &
                                         Milburn, New York, NY.
For Respondents-Appellees:        MALANCHA CHANDA (Susan Axelrod, on the brief), for Cyrus
                                  R. Vance, Jr., District Attorney New York County, New York,
                                  NY.


       Appeal from the United States District Court for the Southern District of New York
(Rakoff, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Petitioner-Appellant Isaias Umali appeals from a July 13, 2012 judgment of the United

States District Court for the Southern District of New York (Rakoff, J.), denying Umali’s

petition for a writ of habeas corpus. In April 2003, Umali stabbed and killed a bouncer, Dana

Blake, who was engaged in an altercation with one of Umali’s friends. A year later, Umali was

convicted of first degree manslaughter in New York state court. The defense’s theory at trial had

been that Umali was justified in using deadly force against Blake because the bouncer was

choking Umali’s friend. Although the state trial court correctly informed the jury numerous

times that the State bore the burden to disprove Umali’s justification defense, the court

mistakenly implied on one occasion that the burden was on Umali to prove the “subjective

prong” of the justification defense, i.e., that he subjectively believed his actions were necessary

to prevent the imminent use of deadly physical force against his friend.

       Umali argued that this erroneous jury instruction effectively shifted the burden of proof

to him and that, as a result, his conviction should be vacated. Both the New York Superior Court

Appellate Division and New York Court of Appeals disagreed. The Court of Appeals held that

the trial court’s instruction, read as a whole, could not have confused the jury about the proper

burden of proof because “the jury was repeatedly reminded” about the correct allocation of the


                                                 2
burden. People v. Umali, 10 N.Y.3d 417, 427-28 (2008). In 2010, Umali filed a petition for a

writ of habeas corpus under 28 U.S.C. § 2254, claiming that the New York Court of Appeals

decision was contrary to or an unreasonable application of clearly established Supreme Court

precedent. We assume the parties’ familiarity with the underlying facts and the issues on appeal.

       Our review is constrained by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Under AEDPA, we must defer to the state court’s decision on the merits of a

constitutional claim unless that decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States.” 28 U.S.C. § 2254(d)(1). Umali first contends that the state court ruling was

“contrary to” the Supreme Court’s decision in Francis v. Franklin, 471 U.S. 307 (1985). A state

court decision is “contrary to” federal law only in “rare cases,” Johnson v. Williams, 133 S. Ct.
1088, 1097 (2013), where the “state court decides a case differently than [the Supreme] Court

has on a set of materially indistinguishable facts,” Williams v. Taylor, 529 U.S. 362, 413 (2000),

or “applies a rule that contradicts the governing law set forth in [Supreme Court] cases,” id. at

405. Although Umali’s argument might have had merit on direct review, we cannot conclude

that the New York Court of Appeals decision was “contrary to” Supreme Court precedent.

       As an initial matter, the facts of this case and Francis are not “materially

indistinguishable.” See id. There are reasonable grounds on which one could distinguish Francis

from this case. The trial court in Francis gave only one correct instruction on the relevant issue,

which stood in direct conflict with the erroneous one, so “[n]othing . . . in the charge as a whole

ma[de] clear to the jury that one of these contradictory instructions carrie[d] more weight than

the other.” Francis, 471 U.S. at 322. Here, in contrast, the trial court informed the jury of the


                                                  3
correct burden of proof on the issue of justification many times. See Umali, 10 N.Y.3d at 427

(“The justification instruction itself included five specific references to the requirement that the

People had to disprove justification beyond a reasonable doubt: two at the beginning of the

justification charge; one in relation to the objective element; and two more at the end of the

charge when the court combined the subjective and objective elements together with the

People’s burden of proof.”); id. at 428 (“[W]hen the jury did request additional assistance on

[another issue], the court gave a supplemental charge and reiterated that ‘before a defendant, just

to remind you, can be convicted of any crime, you realize that the People must disprove

justification beyond a reasonable doubt.’ This was the final instruction the jury heard before

rendering its verdict.”). In light of the record, the New York Court of Appeals was entitled to

conclude, as it did, that “the instructions as a whole could not have misled the jury regarding the

applicable burden of proof.” Id. at 428.

       It is also not clear that the New York Court of Appeals’s decision was “contrary to” the

Supreme Court’s decision in Francis. According to Umali, Francis mandates that when a trial

court gives an erroneous instruction, it must specifically explain its mistake to the jury rather

than simply offering a contradictory, accurate instruction. In his view, therefore, the state court

decision here was contrary to this rule because it ignored the fact that the trial court never

explicitly cured its erroneous instruction by “directing the jury’s attention to the [incorrect]

charge” and “explain[ing] . . . what was wrong with” it. Pet’r-Appellant’s Br. 42. However, it is

not clear based on existing Supreme Court precedent that Francis stands for a broad rule that an

explicit curative instruction is always required in such circumstances. The Francis Court itself

recognized that it needed to consider “the potentially offending words . . . in the context of the


                                                  4
charge as a whole.” 471 U.S. at 315 (emphasis added). Review of the charge as a whole makes

little sense as a rule if a specific curative instruction is always required. Moreover, in Middleton

v. McNeil, 541 U.S. 433, 438 (2004) (per curiam), the Court did not overturn an erroneous jury

instruction, even though the trial court had not specifically explained its error, because the court

had given “three correct instructions and [only] one contrary one.” See also United States v.

Shamsideen, 511 F.3d 340, 347-48 (2d Cir. 2008).

       Although Umali seeks to distinguish Middleton on the ground that the mistaken

instruction there was merely ambiguous, rather than affirmatively incorrect, there is no clear

Supreme Court precedent making such a distinction. While we might be receptive to such an

interpretation on direct review, see Bloomer v. United States, 162 F.3d 187, 194 (2d Cir. 1998),

we cannot find that the state court’s decision here was “contrary to” established federal law

without more explicit guidance from the Supreme Court.

       Umali also contends that the state court’s decision was “contrary to” the Supreme Court’s

opinion in Victor v. Nebraska, 511 U.S. 1, 6 (1994). The Court in Victor held that courts must

look at a jury charge as a whole to determine “whether there is a reasonable likelihood that the

jury understood the instructions.” Id. (emphasis added). The New York Court of Appeals,

however, stated that it would vacate the conviction if it was likely to confuse the jury as to the

proper burden of proof.” Umali, 10 N.Y.3d at 427 (emphasis added). Although these standards

are not identical, we find that the state court applied the correct standard in practice because it

ultimately concluded that the instructions “could not have misled the jury regarding the

applicable burden of proof.” Id. If the instructions could not have misled the jury, there was




                                                  5
certainly no reasonable likelihood that the jurors misunderstood them. We therefore find that the

New York Court of Appeals decision was not “contrary to” established federal law.

        Nor can Umali demonstrate that the New York Court of Appeals decision was an

“unreasonable application” of Francis and other Supreme Court precedents. A petitioner can

prevail on this ground only if “the state court’s ruling . . . was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 131 S. Ct. 770, 786-87 (2011) (emphasis

added). This standard is “difficult to meet” and was “meant to be.” Id. at 786. Although Umali’s

proposed application of Francis in this context may have been reasonable, the state court’s

decision was not unreasonable.

        As noted above, the trial court in Francis gave only one proper instruction on the relevant

issue, whereas the trial court here correctly informed the jury early and often that Umali did not

have to prove anything and that the State had the burden of proof, not just overall, but on the

specific issue of justification as well. Under these circumstances, the New York Court of

Appeals reasonably concluded that the jury could not have misunderstood the applicable law.

While Umali is correct that the trial court never gave another instruction on the subjective prong

of the justification defense in particular, it was not unreasonable for the state court to conclude

that the later instruction that the State had the burden to prove that Umali “reasonably believed”

deadly force was necessary “combined the subjective and objective elements” and further

clarified the proper burden of proof. See Umali, 10 N.Y.3d at 427. We therefore defer to the state

court’s decision as required by AEDPA. Because we affirm the district court’s decision on the




                                                   6
merits, we need not consider the State’s alternative arguments that any error here was harmless

or was not an error of federal constitutional magnitude.

       We have considered all of Umali’s contentions that are properly before us on this appeal,

and have found them to be without merit. Accordingly, the judgment of the district court is

AFFIRMED.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                7